Title: To Alexander Hamilton from Robert G. Harper, 19 January 1802
From: Harper, Robert G.
To: Hamilton, Alexander



Baltimore Jany. 19th. 1802

Permit me, my dear Genl. to present to you Mr. Keene of this place, a friend of mine and a man of Character & honour, who visits new York for a few days; during which your acquaintence and notice cannot fail to be very gratifying to him. So far as you may find it convenient to bestow them, they will confer an obligation on me.
With high respect   I have the pleasure to be, my dear sir   Your most obt. sert.

Rob: G: Harper
Genl. Hamilton
